United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.V., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JOHN D. DINGELL MEDICAL CENTER,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-129
Issued: July 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2009 appellant, through her representative, filed a timely appeal from the
September 24, 2009 nonmerit decision of the Office of Workers’ Compensation Programs, which
denied her request for reconsideration as untimely and failing to demonstrate clear evidence of
error. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this
denial.
ISSUE
The issue is whether the Office properly denied appellant’s June 29, 2009 request for
reconsideration, as untimely filed and failing to demonstrate clear evidence of error.

FACTUAL HISTORY
On the prior appeal,1 the Board found that the Office properly denied appellant’s
November 9, 2007 request for reconsideration of its most recent merit decision on
March 4, 2005. The Board found that her request was untimely and failed to show clear
evidence of error in the Office’s March 4, 2005 decision, which denied her claim for
compensation because she did not meet her burden of proof to establish a compensable factor of
employment.2 T he facts of this case as set forth in the Board’s prior decision are hereby
incorporated by reference.
On June 29, 2009 appellant requested reconsideration. As a general matter, she noted
that she was providing new material evidence, which she stated was a requirement to reopen a
claim. Appellant argued there were “innumerous errors in her record that had to be corrected.”
She argued that, when she claimed compensation benefits, the employer disregarded Office
policy, procedures, rules and regulations, which led to the Office disregarding its policy,
procedures, rules and regulations. Appellant requested that the Department of Labor Attorney
General Office investigate her case because of a fraudulent document the employer submitted
stating that she returned to work in a light-duty capacity and lost no time from work. She
explained that she was off work for six months and was never given light duty.
Appellant cited Board precedent for several propositions of law and asked that the Board
make an exception to the rule that an appellant may not reargue her case in the guise of a petition
for reconsideration. She submitted exhibits A through J. Summarizing each, appellant intended
to show that the employer denied her requested work release and disapproved her sick leave for
insufficient medical documentation and that she was put in an absent-without-leave status. She
submitted the deposition of her psychologist and a summary of her telephonic prehearing
conference before the Merit Systems Protection Board, which she stated showed that the
employer had full knowledge of her depression and diabetes and had knowledge of her doctor’s
request for reasonable accommodation to work only one shift. Appellant also submitted a
proposed removal, a deposition of a psychiatrist the employer made her see before returning to
work, the employer document stating that she returned to work in a light-duty status and lost no
time from work, her claim form showing she was disabled for work and her own review of the
entire case record.
In a decision dated September 24, 2009, the Office denied appellant’s June 29, 2009
request for reconsideration. It found that her request was untimely and failed to present clear
evidence of error in the Office’s most recent merit decision on March 4, 2005.

1

Docket No. 08-492 (issued November 5, 2008), petition for recon. denied, April 17, 2009.

2

On February 10, 2004 appellant, then a 42-year-old nursing assistant, filed a claim alleging stress as a result of
her federal employment.

2

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretion to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may
(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”3
The Office, through regulations, has imposed limitations on the exercise of its discretion
under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607 provides that an
application for reconsideration must be sent within one year of the date of the Office decision for
which review is sought. The Office will consider an untimely application only if the application
demonstrates clear evidence of error on the part of the Office in its most recent merit decision.
The application must establish, on its face, that such decision was erroneous.4
The term “clear evidence of error” is intended to represent a difficult standard.5
ANALYSIS
As the Board noted on the prior appeal, the most recent decision on the merits of
appellant’s case was the Office’s March 4, 2005 decision affirming the denial of her claim. The
Office denied her claim because she did not meet her burden of proof to establish a compensable
factor of employment. Appellant did not prove her allegations that she was harassed, threatened
or treated disparagingly at work.
The appeal rights attached to the Office’s March 4, 2005 decision explained that she had
one year, or until March 4, 2006, to request reconsideration. The Board finds that appellant’s
June 29, 2009 request for reconsideration is therefore untimely. Appellant missed the deadline
by over three years.
Because her June 29, 2009 request is untimely, appellant faces a difficult burden of proof.
It is not enough for her to submit new material evidence. The only way appellant may compel
the Office to reopen her case and once again review the merits of her claim is to submit positive,
unquestionable proof that she was harassed, threatened or treated disparagingly at work. This
cannot be evidence that only raises a question of harassment, or could be interpreted to show
threats, or merely tends to support disparaging treatment. The evidence must be so convincing
on its face as to put the matter to rest. Evidence such as a final decision from the Merit Systems
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.607.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.c (January 2004).

3

Protection Board or Equal Employment Opportunity Commission finding that appellant was in
fact harassed or threatened in the workplace could establish a compensable factor of employment
and show clear evidence of error in the Office’s March 4, 2005 decision. However, the evidence
she submitted to support her untimely request for reconsideration falls far short of that standard.
Appellant’s June 29, 2009 request for reconsideration is largely repetitious of her
previous requests and her petition for reconsideration of the Board’s prior decision. She focused
on what she described as innumerous errors in her case record, many of which relate to how the
employer and the Office have handled her claim for compensation. This misses the point.
Appellant’s focus should be on the reason the Office denied her claim on March 4, 2005 and on
the need to submit documented proof of harassment, threats or disparaging treatment.
Evidence that the employer denied sick leave for insufficient medical documentation and
continued appellant in an absent-without-leave status does not prove administrative error. The
employer explained to appellant what medical documentation was necessary.
The testimony of appellant’s psychologist does not prove harassment or threats or
disparaging treatment. Asked whether the truth or falsity of the stressor matters when a person is
dealing with her perception of what is going on, the psychologist explained that, if the person
believes she is being harassed, “that’s going to be a significant stressor,” whether appellant is
being harassed or not. This goes to the heart of the problem with appellant’s untimely request
for reconsideration. She cannot meet her burden to show clear evidence of error by submitting
perception-based evidence. The harassment or threats must be independently documented, an
indisputable and established fact. The history appellant related to her psychologist no doubt
reflects her perception of what happened at work, but it does not establish that harassment or
threats occurred as a matter of fact.
The summary of appellant’s telephonic prehearing conference before the Merit Systems
Protection Board stipulated that two people at the employing establishment were aware of her
depression and diabetes. Without more, this does not prove administrative error in denying her
request to be assigned to a single workshift without a variation of work hours, nor does it prove
disability discrimination.
Appellant submitted a proposed removal for her inability to maintain a regular work
schedule, or for being absent from duty approximately 22.5 percent of the time from 2001 to
2004, which had a negative impact on the efficiency of her work unit. However, she did not
submit proof that the proposed removal was in error.
As for the deposition of the psychiatrist, no history that appellant related to him can
establish as factual her perception of harassment at work, nor does his testimony on holding her
off work establish administrative error by the employer. As the Board mentioned earlier, the
employer explained to appellant what medical documentation was needed to support disability
for work.
Appellant’s disability status -- whether she returned to work in a light-duty status and lost
no time from work or whether her claim form indicated she was disabled for work -- is
immaterial. It has no bearing on whether harassment or threats or disparaging treatment or any

4

other compensable factor of employment actually occurred as a matter of fact. Appellant’s own
synopsis and review of the case record does not supply the documentation necessary to establish
a compensable factor of employment and the Board precedent appellant cited to support several
propositions of law are the same citations she made in her previous petition for reconsideration.
They do not discharge her burden of showing clear evidence of error.
Because appellant’s untimely request for reconsideration fails to show clear evidence of
error in the Office’s March 4, 2005 decision, the Board will affirm the Office’s September 24,
2009 decision denying that request.
CONCLUSION
The Board finds that the Office properly denied appellant’s June 29, 2009 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the September 24, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

